Citation Nr: 0026651	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-28 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability on a direct basis or secondary to the service-
connected bilateral hearing loss.

2.  Entitlement to service connection for a left eye 
disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for tuberculosis.

6.  Entitlement to an increased rating for a bilateral 
hearing loss, currently rated as 30 percent disabling, on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs

ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from February 1979 to July 
1979

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
San Juan, Puerto Rico.  A rating action in March 1995 denied 
service connection for a psychiatric disorder, a back 
disorder, a bilateral hip disorder, and tuberculosis.  This 
rating action granted service connection for a bilateral 
hearing disorder, evaluated as noncompensable from March 16, 
1994.  A rating action in June 1998 granted a 30 percent 
evaluation for the bilateral hearing disorder from March 14, 
1994.  A rating action in December 1998 denied service 
connection for a psychiatric disorder secondary to the 
service-connected bilateral hearing disorder.  
A rating action in June 1999 denied service connection for a 
left eye disorder.  


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
showing that a chronic psychiatric disability had its onset 
during service.

2. The veteran has not presented any competent medical 
evidence demonstrating any link between the service-connected 
bilateral hearing loss and any current psychiatric disorder.

3.  The veteran has not presented competent medical evidence 
showing that a left eye disability had its onset during 
service.

4.  The veteran has not presented competent medical evidence 
showing that a low back disorder had its onset during service 
or competent medical evidence of a current chronic low back 
disorder. 

5.  The veteran has not presented competent medical evidence 
showing that any hip disorder had its onset during service or 
competent medical evidence of any current hip disorder. 

7.  The veteran has not presented competent medical evidence 
showing that tuberculous had its onset during service or 
during the presumptive period or competent medical evidence 
of current tuberculosis. 

8. The average puretone decibel loss in the left ear is 71, 
and speech recognition in the left ear is 66 percent, which 
test results, under the provisions of 38 C.F.R. § 4.87, are 
assigned a numeric designation of VII.

9.  The average puretone decibel loss in the right ear is 68, 
and speech recognition in the right ear is 70 percent, which 
test results, under the provisions of 38 C.F.R. § 4.87, are 
assigned a numeric designation of VI.


CONCLUSIONS OF LAW

1.  The claims for service connection for a psychiatric 
disorder on a direct or secondary basis, a left eye disorder, 
a back disorder, a bilateral hip disorder, and tuberculosis 
are not well grounded, and there is no statutory duty to 
assist the veteran in developing facts pertinent to these 
claims.  38 U.S.C.A. § 5107(a) (West 1991

2.  The criteria for an increased rating for a bilateral 
hearing disorder, currently rated as 30 percent disabling, on 
appeal from the initial grant of benefits, have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.321(b)(1), 4.1, 4.2, 4.3, 4.21, 4.85, 4.87(a), Diagnostic 
Code (DC) 6100 (1999); 64 Fed. Reg. 25202-25210 (May 11, 
1999) (to be codified at 38 C.F.R. § 4.85 et. seq. (1999))


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background.

The service medical records disclose no complaints or 
manifestations of a psychiatric disorder, a left eye 
disorder, a low back disorder, a hip disorder, or pulmonary 
tuberculosis.  On the report of medical history at the time 
of the separation examination, the veteran denied that he had 
any eye problem, nervous trouble of any sort, tuberculosis, 
recurrent back pain, or bone, joint, or other deformity.  All 
pertinent systems were reported as normal.  His vision in the 
left eye was corrected to 20/20.

Private medical records disclose that the veteran was 
admitted to a private facility in November 1991 for help with 
methadone.  He had been on methadone for a year and a half 
for heroin, although he was still using heroin 
intermittently.  He had also used cocaine and marihuana in 
the past.  A physical examination disclosed no evidence of 
any left eye disorder, a back condition, any hip disorder, or 
pulmonary tuberculosis.  The final primary discharge 
diagnosis was mixed substance abuse.  In December 1992, he 
had another period of hospitalization for polysubstance 
abuse.

An x-ray of the lumbar spine in September 1993 at a private 
facility was normal.  

VA outpatient records disclose the veteran was seen on 
numerous occasions in 1993 and 1994.  In June 1993, he 
complained of decreased hearing and swelling of the right 
leg.  The impression was rule out blood clot/cellulitis.  
When seen by a consultant in July 1993, he admitted to using 
heroin three days before.  During 1994 he was seen on several 
occasions for a borderline personality disorder.  In April 
1994, he was also seen with complaints of low back pain.  In 
August 1994, questionable schizophrenia was noted.  

A psychiatric evaluation by a private physician in July 1994 
resulted in the following diagnoses: abuse and dependence on 
polysubstances, in remission; rule out mental disorder; rule 
out paranoid delusional disorder; organic personality 
features; history of use of psychotoxic substances.

The veteran received a private audiology examination in 
September 1995.  Audiometric testing disclosed that pure tone 
thresholds for the veteran's left ear were 85 decibels at 
1,000 hertz; 80 decibels at 2,000 hertz;  and 80 decibels at 
4,000 hertz.  The average pure tone decibel loss for the left 
ear was 81.  Audiometric testing disclosed that pure tone 
thresholds for the veteran's right ear were 85 decibels at 
1,000 hertz; 80 decibels at 2,000 hertz; and 75 decibels at 
4,000 hertz.  The average pure tone decibel loss for the 
right ear was 76.  He had 84 percent discrimination correct 
bilaterally.

The audiologist reported that pure tone audiometry revealed 
severe sensorineural hearing loss bilaterally. The veteran 
had a severe loss of hearing for purposes of communication 
with reduced discrimination bilaterally.  The audiologist 
remarked that the veteran had a severe sensorineural hearing 
loss bilaterally.  Pure tone thresholds were slightly more 
elevated than the speech reception thresholds.  He 
recommended a hearing aid evaluation.

The veteran received a VA audiology examination in January 
1996.  Audiometric testing disclosed that pure tone 
thresholds for the veteran's left ear were 70 decibels at 
1,000 hertz; 65 decibels at 2,000 hertz; 75 decibels at 3,000 
hertz; and 75 decibels at 4,000 hertz.  The average pure tone 
decibel loss for the left ear at 1000, 2000, 3000 and 4000 
hertz was 71.  Audiometric testing disclosed that pure tone 
thresholds for the veteran's right ear were 65 decibels at 
1,000 hertz; 65 decibels at 2,000 hertz; 70 decibels at 3,000 
hertz; and 75 decibels at 4,000 hertz.  The average pure tone 
decibel loss for the right ear at 1000, 2000, 3000 and 4000 
hertz was 68.  He had 70 percent discrimination correct for 
the right ear and 66 percent correct for the left ear.

The audiologist commented that pure tone air conduction 
thresholds for the right wear showed a moderately severe to 
severe sensorineural hearing loss from 500 hertz to 4000 
hertz.  The pure tone thresholds for the left ear showed a 
moderately severe to severe sensorineural hearing loss.

VA outpatient records from 1996 to 1998 disclose psychiatric 
complaints and a diagnosis of borderline personality.  In 
February 1996, he was treated for cataracts of the left eye.  
In August 1998, bilateral pseudoaphakia was noted on an eye 
examination.  These records disclosed no evidence of a 
chronic back disorder, a chronic hip disorder, or 
tuberculosis.

VA records disclose that in May 1996, the veteran underwent 
surgery for a left eye cataract.  

In January 1997, records were obtained from the Social 
Security Administration which disclosed that the veteran had 
been awarded disability benefits as a result of the bilateral 
hearing loss and psychiatric problems, including an anxiety 
disorder, drug dependence with anxiety, and a borderline 
personality disorder.  Copies of clinical records used in the 
determination were received.

The veteran underwent a VA mental disorder examination in 
November 1998. A history of alcohol, marijuana, heroin, and 
other drug use was noted.  His record showed a diagnosis of 
personality disorder.  He claimed psychiatric treatment is 
service but the examiner indicated there was no evidence in 
the service records.  The diagnoses were polysubstance abuse 
and mixed personality disorder with borderline and antisocial 
personality features.  The examiner opined that based on the 
veteran's record, history, and current evaluation, the 
neuropsychiatric condition diagnosed was not secondary to the 
service connected hearing disorder.
 
The veteran had a period of VA hospitalization in July 1998 
for schizo-affective disorder.

Legal Analysis.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service. 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 and 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded. 38 U.S.C.A. § 
5107(a) (West 1991).  The VA benefits system requires more 
than just an allegation of entitlement. A claimant must 
submit supporting evidence sufficient to justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). Although 
the claim need not be conclusive, the statute requires the 
claim to be accompanied by some evidence. Id.

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In addition, service connection may be established on a 
secondary basis for a disability, shown to be proximately due 
to, or the result of, a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

A veteran who has 90 days or more of service may be entitled 
to presumptive service connection of a chronic disease and 
based on a legal "presumption."  38 U.S.C.A. § 1112 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.307, 3.309 (1999).  Service 
connection for a schizoaffective disorder warranted if it is 
manifested to a degree of 10 percent within one year of 
discharge from service.  Service connection for pulmonary 
tuberculosis is warranted if it is manifested to a degree of 
10 percent within three years of discharge from service or 
for active tuberculosis if it is manifested to a degree of 10 
percent within one year of discharge from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307 (1999). 

Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, or other psychiatric symptomatology shown 
to have existed prior to service with the same manifestations 
during service, which were the basis of the service 
diagnosis, will be accepted as showing pre-service origin.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.  Carpenter v. Brown, 8 
Vet. App. 240 (1995); 38 C.F.R. § 3.303(c).

Psychiatric Disorder.

The veteran has claimed service connection for a psychiatric 
disorder on both a direct and secondary basis.  The record 
shows no evidence of any psychiatric disorder during service.  
VA outpatient records disclose that he was treated for a 
borderline personality disorder beginning many years after 
service.  As indicated above, personality disorders are not 
considered diseases or injuries for VA compensation purposes.  
In addition, the record establishes he has carries a number 
of other psychiatric diagnoses, to include schizoaffective 
disorder.  However, because there is no evidence of any 
acquired psychiatric disorder until many years after service, 
and no competent evidence linking any such disorder to 
service, the claim for service connection for a psychiatric 
disorder on a direct basis is not well grounded.

With regard to the issue of service connection for a 
psychiatric disorder on a secondary basis, the veteran has 
presented no competent evidence of a link between the service 
connected bilateral hearing loss and any current psychiatric 
disorder.  In fact, the VA examiner in November 1998 opined 
that the current neuropsychiatric disorder was not secondary 
to the service-connected hearing disorder.  In the absence of 
medical opinion that the current psychiatric disorder was 
either caused or aggravated by the service-connected 
bilateral hearing disorder, this claim is not well grounded.

Left eye disorder, 

The service medical records disclose no complaints or 
manifestations of any left eye disorder, and the existence of 
left eye problems was not demonstrated until many years after 
service.  There is no medical opinion linking any current 
left eye disorder to service.  Accordingly, the claim is 
denied as not well grounded.
 
Back disorder, bilateral hip disorder and tuberculosis.

The service medical records, including the report of the 
separation examination, disclose no evidence of any of these 
disabilities.  In addition, there is no competent medical 
evidence of the existence of any of these disabilities after 
service.  While the post- service medical evidence does 
reflect a complaints of low back pain, there is no competent 
medical evidence to establish the existence any current 
chronic low back disorder.  In addition, there is no 
competent medical evidence to demonstrate the current 
existence of any hip disorder tuberculosis.  Therefore, these 
claims are not well grounded.

Increased rating for a bilateral hearing loss.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased disability as a result of his service-connected 
bilateral ear disorder, and therefore he has satisfied the 
initial burden of presenting a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case the RO provided the veteran VA examinations.  
There is no indication of additional medical records that the 
VA failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record  and to explain the reasons and bases 
for its conclusion.

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson, 12 Vet. App. 
at 126.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  See Fenderson. 

The Board is of the opinion that the statement of the case 
indicated that all the evidence of record at the time of the 
rating decision was considered in assigning the original 
disability ratings for the veteran's service-connected 
disabilities.  The RO did not limit its consideration to only 
the recent medical evidence of record and did not therefore 
violate the principle of Fenderson. 

The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered` 
based on all the evidence of record.  In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluations assigned to his service-connected disabilities.

Under the schedular rating criteria that became effective 
December 18, 1987, the evaluation of auditory impairment is 
based on the results of controlled speech discrimination 
testing together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 Hz in each ear.  To evaluate 
the degree of disability from organic hearing acuity 
impairment the revised rating schedule establishes 11 
auditory acuity levels from level I, for essentially normal 
hearing acuity, through level XI, for profound deafness. 38 
U.S.C.A. § 1155, 1160 (West 1991); 38 C.F.R. § 4.85 and Part 
4, DCs 6100 to 6110 (1998).

It is noted that the rating criteria for diseases of the ear 
and other sense organs were amended in May 1999, effective 
beginning June 10, 1999.  Application of those revised 
criteria yields no change in the 30percent rating for the 
appellant's hearing loss.  The rating criteria applicable to 
this case were not altered by the amendments.  Thus, it is 
possible to proceed without prejudice to the appellant. 64 
Fed. Reg. 25202-25210 (May 11, 1999) (to be codified at 38 
C.F.R. § 4.85 et. seq (1999)).

The above-cited regulations require a 30 percent rating to be 
assigned for bilateral defective hearing where the pure tone 
threshold average in one ear is 71 decibels with speech 
recognition ability of 66 percent (level VII) and in the 
other ear the pure tone threshold is 68 decibels with speech 
recognition ability of 70 percent correct (level VI).  38 
C.F.R. §§ 4.85, 4.87, Tables VI, VII, Code 6100 (1997).  
These audiology results were obtained during an audiological 
examination of the veteran in January 1996, and they 
represent the most current assessment of the veteran's 
hearing acuity.  Under the rating schedule, a 30 percent 
rating is assigned for this hearing impairment.  Given the 
current test results, a rating grater than 30 percent is not 
warranted for the veteran's service-connected bilateral 
hearing loss.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the rating 
schedule are intended to make proper allowance for 
improvements by hearing aids, and examinations to determine 
such improvement are, therefore, unnecessary.  38 C.F.R. § 
4.86 (1998).  Thus, even though the use of hearing aids were 
recommended, the payment of additional compensation for the 
use of assistive devices is inconsistent with the purpose of 
VA compensation.  See 52 Fed. Reg. 44, 118 (1987). 


ORDER

The claims for service connection for a psychiatric disorder 
on a direct or secondary basis are not well grounded and are 
denied.  

The claims for a left eye disorder, a back disorder, a 
bilateral hip disorder and tuberculosis are not well grounded 
and are denied.

The claim for an increased rating for a bilateral hearing 
loss is denied.   



		
	NANCY I. PHILLIPS
	Veterans Law Judge
Board of Veterans' Appeals


 

